             Case 1:18-cv-01854-ABJ Document 17 Filed 05/10/19 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   )
 JUDICIAL WATCH, INC.,                             )
                                                   )
                 Plaintiff,                        )
                                                   )
         v.                                        )        Case No. 18-01854 (ABJ)
                                                   )
 U.S. DEPARTMENT OF JUSTICE,                       )
                                                   )
                 Defendant.                        )
                                                   )

                                    JOINT STATUS REPORT

        The parties, by counsel and pursuant to this Court’s order of April 16, 2019, respectfully

submit this joint status report:

        1.      At issue in this Freedom of Information Act (“FOIA”) lawsuit is Plaintiff Judicial

Watch, Inc.’s May 29, 2018 request to the Office of Information Policy (“OIP”), the Criminal

Division (“CRM”), and the Organized Crime Drug Enforcement Task Force (“OCDETF”), each

of which is a component of Defendant, the United States Department of Justice. This request

seeks the following records from January 2016 to the present:

                a. All records from the Office of the Deputy Attorney General relating to
                   Fusion GPS, Nellie Ohr and/or British national Christopher Steele,
                   including but not limited to all records of communications about and
                   with Fusion GPS officials, Nellie Ohr and Christopher Steele.

                b. All records from the office of former Associate Deputy Attorney
                   General Bruce G. Ohr relating to Fusion GPS, Nellie Ohr and/or British
                   national Christopher Steele, including but not limited to all records of
                   communications (including those of former Associate Deputy Attorney
                   General Ohr) about and with Fusion GPS officials, Nellie Ohr and
                   Christopher Steele.

                c. All records from the office of the Director of the Organized Crime
                   Drug Enforcement Task Force relating to Fusion GPS, Nellie Ohr
                   and/or British national Christopher Steele, including but not limited to
            Case 1:18-cv-01854-ABJ Document 17 Filed 05/10/19 Page 2 of 3




                   all records of communications (including those of former OCDETF
                   Director Bruce Ohr) about and with Fusion GPS officials, Nellie Ohr
                   and Christopher Steele.

       2.        In their status report submitted March 19, 2019, the parties provided the following

report to the Court regarding processing:

             •   With respect to part (a) of Plaintiff’s request, the search is continuing to move its
                 way through OIP’s current backlog of FOIA cases as explained in the parties’
                 status report of October 19, 2018, ECF No. 8. Defendant will continue to
                 undertake other searches and document productions during this time in response
                 to parts (b) and (c).

             •   With respect to part (b) of Plaintiff’s request, after completing a preliminary
                 review of records, OIP, on behalf of the Office of the Deputy Attorney General,
                 and CRM have identified approximately 500 pages of potentially responsive
                 agency records for processing. Defendant will make rolling responses to Plaintiff
                 on the first of each month, beginning May 1, 2019, with a final response no later
                 than July 1, 2019.

             •   With respect to part (c) of Plaintiff’s request, OCDETF’s processing of Plaintiff’s
                 request is ongoing, and Defendant would make its next interim response on April
                 1, 2019.

       3.        On May 1, 2019, OCDETF released an additional 72 pages of records responsive

to part (c) of Plaintiff’s request. In addition, OIP released 171 pages of records responsive to

part (b) of Plaintiff’s request, and CRM released 5 pages of records responsive to part (b).

       4.        The parties propose submitting a further status report on June 14, 2019, after

Defendants make their next rolling release of records on June 3, 2019.




                                                   2
        Case 1:18-cv-01854-ABJ Document 17 Filed 05/10/19 Page 3 of 3




Respectfully submitted,                     May 10, 2019

/s/Ramona R. Cotca                          HASHIM MOOPPAN
Ramona R. Cotca (D.C. Bar No. 501159)       Deputy Assistant Attorney General
JUDICIAL WATCH, INC.
425 Third Street S.W., Suite 800            ELIZABETH J. SHAPIRO
Washington, DC 20024                        Deputy Branch Director
(202) 646-5172
rcotca@judicialwatch.org                    /s/ Michael J. Gerardi
                                            Michael J. Gerardi (D.C. Bar No. 1017949)
Counsel for Plaintiff                       Trial Attorney
                                            United States Department of Justice
                                            Civil Division, Federal Programs Branch
                                            1100 L St. NW, Room 12212
                                            Washington, DC 20005
                                            Tel: (202) 616-0680
                                            Fax: (202) 616-8460
                                            E-mail: michael.j.gerardi@usdoj.gov

                                            Counsel for Defendant




                                        3
